DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “a cross-section taken in any vertical plane” in line 2. It is unclear as to whether this cross section includes the first vertical plane as claimed in claim 1. Furthermore it is unclear whether this claim is directed to every vertical plane or any one of the vertical planes. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Katagiri (US20190375029) in view of Ono (JP2016112662) and DE102017201684, hereinafter referred to as REF1
Regarding claim 1, Katagiri teaches a cutting head (1) rotatable about a first axis in a direction of rotation (Fig. 5 and paragraph 0011 depicting the cutting head 1 rotatable about an axis), and comprising: an intermediate portion having an integer number N, N≥2 circumferentially spaced apart peripheral surfaces (7) (See Fig. 3 depicting the peripheral surfaces and the integer N as 2), each peripheral surface (7)  having a leading edge (12) (See Fig. 4 depicting the leading edge), and the plurality of leading edges (12) defining a cutting diameter (See modified Fig. 2 depicting the leading edges 12 and the cutting diameter); and a tip portion having an axially forwardmost tip point contained in the first axis (See modified Fig. 1 depicting the tip portion) and N front surfaces (6) (See Fig. 2 depicting the front surface), each front surface (6) having a radially extending front cutting edge which comprises an outer cutting edge (10) extending radially inwardly from one of the leading edges (12) and an inner cutting edge (9) extending radially inwardly from said outer cutting edge (10) (See Fig. 4 depicting the outer cutting edge 10 and the inner cutting edge 9), each inner cutting edge (9) adjoining its associated outer cutting edge (10) at a cutting edge transition point (See modified Fig. 2 and 4 depicting the cutting edge transition point), wherein: each outer rake surface is disposed on a head flute (4) extending axially rearwardly from the tip portion and intersecting one of the leading edges (12) (See modified Fig. 1 and 4); and each inner rake surface is disposed on a gash (2) extending axially rearwardly from the tip portion and intersecting one of the head flutes (4) (See modified Fig. 1 depicting the inner rake surface on the gash 2 and intersecting head flute 4), and wherein: each gash (2) has a gash path defined by a plurality of gash apex points from a series of cross-sections taken in planes perpendicular to the first axis and intersecting the gash along its axial extent (See Fig. 1 and paragraph 0055, the gash 2 is described to have a path extending toward the flute 4. It is known that gashes contain apex points and the gash 2 is capable of being defined by cross sections take in places perpendicular to the first axis); each gash path extends to a gash path end point located a first distance axially rearward of the tip point (See modified Fig. 3 depicting the gash path end point). However, Katagiri does not teach wherein in a cross section taken in a first vertical plane parallel to the first axis and intersecting any one of the outer cutting edges, an outer rake surface adjacent to said outer cutting edge is inclined at a positive outer rake angle; and in a cross section taken in a second vertical plane parallel to the first axis and intersecting 

    PNG
    media_image1.png
    513
    729
    media_image1.png
    Greyscale

Modified Fig. 1 of Katagiri (US20190375029)


    PNG
    media_image2.png
    525
    692
    media_image2.png
    Greyscale

Modified Fig. 2 of Katagiri (US20190375029)

    PNG
    media_image3.png
    573
    508
    media_image3.png
    Greyscale

Modified Fig. 3 of Katagiri (US20190375029)



    PNG
    media_image4.png
    582
    822
    media_image4.png
    Greyscale

Modified Fig. 4 of Katagiri (US20190375029)

REF1 teaches in a cross-section taken in a first vertical plane parallel to the first axis (V) and intersecting any one of the outer cutting edges (11/1, 11/2), an outer rake surface (31/1) adjacent to said outer cutting edge (11/1) is inclined at a positive outer rake angle (See Fig. 1-2 and paragraph 0046 describing 3/1, which contains outer cutting edge 11/1, is at a positive rake angle). REF1 teaches the outer cutting edge is at a positive rake angle for the purposes of removing chips. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katagiri to provide an outer 
Ono teaches in a cross-section taken in a second vertical plane parallel to the first axis and intersecting any one of the inner cutting edges (2), an inner rake surface (See modified Fig. 2 depicting the rake surface of the inner cutting edge 2) adjacent to said inner cutting edge (2) is inclined at a negative inner rake angle (θ1) (See Fig. 2, 3a, and paragraph 0012). Ono teaches the inner cutting edge is provided with a negative rake angle to reduce the cutting resistance to the work material.  


    PNG
    media_image5.png
    545
    683
    media_image5.png
    Greyscale

Modified Fig. 2 of Ono (JP2016112662)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katagiri to incorporate the 
Katagiri teaches a first distance axially rearward of the tip point to the gash path end point as depicted in modified Fig. 1.  And although the gash path end point’s distance from the tip point seems to be greater than 30% of the cutting diameter, Katagiri does not specifically teach that the first distance is greater than thirty percent of the cutting diameter. However, the gash is a result-effective variable because it impacts the reduction in the cutting resistance of a drill, early removal of cut chips at the chisel edge, and better biting. Thus, at a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the cutting tool disclosed in Katagiri with a first distance within the range claimed in order to optimize the reduction of cutting resistance, removal of chips, and enhanced biting of the drill.  See In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Katagiri (US20190375029) in view of Ono (JP2016112662) and REF1( DE102017201684) as applied to claim 1 above, and further in view of Krenzer (WO2017137551).
Regarding claim 2, Katagiri as modified teaches the cutting head according to claim 1.  However, Katagiri fails to teach wherein in a cross section taken in a first horizontal plane perpendicular to the first axis and interesting the plurality of inner cutting edges, each gash has a concave shaped first profile; the first profile has a minimum first radius measured along a first segment thereof, the first segment containing a first gash apex point, and the minimum first radius is greater than six percent of the cutting diameter. 
wherein: in a cross-section taken in a first horizontal plane perpendicular to the first axis (13) and intersecting the plurality of inner cutting edges (15), each gash (23) has a concave shaped first profile; the first profile has a minimum first radius (Rg) measured along a first segment thereof, the first segment containing a first gash apex point; and the minimum first radius (Rg) is greater than six percent of the cutting diameter (D) (See modified Fig. 4 depicting the first segment which spans the length of the profile). Krenzer has a cross section when taken in a first horizontal plane perpendicular to the first axis 13 and intersecting the plurality of inner cutting edges 15. Furthermore, modified Fig. 4 defines the first segment which would contain the first gash apex point, since the segment spans the profile. Rg is also defined as the radius under which 23 is formed in the area of the central axis and falls within the range of greater than 6% of the cutting diameter to achieve high stability, robustness of the drilling tool, and to avoid stress peaks (See paragraph 0043, 3%-10% of cutting diameter).


    PNG
    media_image6.png
    638
    746
    media_image6.png
    Greyscale

Modified Fig. 4 of Krenzer (WO2017137551)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.I.  And doing so would achieve high stability, robustness of the drilling tool, and to avoid stress peaks (See paragraph 0043).
Regarding claim 3, Katagiri as modified teaches the cutting head according to claim 2, Krenzer further teaches wherein: each first profile has a radially innermost first point contained in its first segment (See modified Fig. 4 depicting the first segment, the first segment is capable of having a radially innermost first point contained within). 
the cutting head according to claim 2, Krenzer further teaches wherein: each first profile is continuously curved (See modified Fig 4 depicting the first profile which is continuously curved). 
Regarding claim 5, Katagiri as modified teaches the cutting head according to claim 2, Krenzer further teaches wherein: in a cross-section taken in a second horizontal plane perpendicular to the first axis and intersecting the plurality of leading edges, each gash (23)  has a concave shaped second profile, the second profile has a minimum second radius measured along a second segment thereof, the second segment containing a second gash apex point; and the minimum second radius is greater than six percent of the cutting diameter. Krenzer teaches a gash path and it can be seen that the gash widens as it moves axially rearward from the tip, which means the radius widens. Furthermore, Krenzer has a cross section, when taken in a second horizontal plane perpendicular to the first axis and intersecting the plurality of leading edges, the second profile would have a minimum second radius along a second segment, which spans the second profile. The second segment would have a second radius greater than the first radius as previously described, which is greater than 6% of the cutting diameter (See paragraph 0043, 3%-10%). And because the second segment spans the second profile, the second gash apex point would lie within the second segment. 
The chip gash or web thinning of the drill is a result-effective variable because it impacts the reduction in the cutting resistance of a drill, early removal of cut chips at the chisel edge, and better biting. Thus, at a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the cutting tool disclosed in Krenzer with a second radius within the range claimed in order to optimize the reduction of cutting resistance, removal of chips, and enhanced biting of the drill (See paragraph 0043).  See In re Aller, 220 F.2d 454, 456 (CCPA 
Regarding claim 6, Katagiri as modified teaches the cutting head according to claim 5, Krenzer further teaches wherein: each second profile has a radially innermost second point contained in its second segment (See Fig. 4 which shows that Krenzer has a radially inner most second point contained in its second segment on each second profile due to the concave nature of the second profile). 
Regarding claim 7, Katagiri as modified teaches the cutting head according to claim 5, Krenzer further teaches wherein each second profile is continuously curved. By nature of gashes, Katagiri as modified by Krenzer has a second profile that is continuously curved. 

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Katagiri (US20190375029) in view of Ono (JP2016112662) and REF1( DE102017201684)  as applied to claim 1 above.
Regarding claim 8, Katagiri as modified teaches the cutting head according to claim 1, REF1  teaches wherein: in a cross-section taken in any vertical plane parallel to the first axis (V) and intersecting any one of the outer cutting edges (11/1,11/2), the outer rake surface adjacent to said outer cutting edge (11/1,11/2)  is inclined at a positive outer rake angle (See Fig. 1-2 and paragraph 0046 describing 3/1, which contains outer cutting edge 11/1, is at a positive rake angle).
Regarding claim 9, Katagiri as modified teaches the cutting head according to claim 1, Ono further teaches wherein: in a cross-section taken in any vertical plane parallel to the first axis and intersecting any one of the inner cutting edges (2), the inner rake surface adjacent to said inner cutting edge (2) is inclined at a negative inner rake angle (θ1) (See modified Fig. 2, Fig. 3a, and paragraph 0012 describing the negative inner rake angle of the inner cutting edge 2).
Regarding claim 10, Katagiri as modified teaches the cutting head according to claim 1, Ono further teaches wherein: in the cross-section taken in the second vertical plane, the negative inner rake angle (θ1) has a magnitude of greater than 5 degrees (Fig. 3a and paragraph 0008, the negative rake angle can be set to -10°).
	Regarding claim 11, Katagiri as modified teaches the cutting head according to claim 1, Katagiri further teaches wherein: each gash path extends in a direction opposite the direction of rotation, as it extends axially rearwardly from the tip portion (See modified Fig. 3 and paragraph 0055, the gash extends towards a leading end of the inner wall meaning it extends in a direction opposite of the rotation and the figure shows the gash extending axially rearward).
	Regarding claim 12, Katagiri as modified teaches the cutting head according to claim 1, Katagiri further teaches wherein: each gash path end point is located radially further from the first axis than any one of the cutting edge transition points (See modified Fig. 2 depicting the gash path end point as radially further from the first axis than the cutting edge transition points).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Katagiri (US20190375029) in view of Ono (JP2016112662) and REF1( DE102017201684)  as applied to claim 1 above, and further in view of Harouche (US20110085868).
Regarding claim 13, Katagiri as modified teaches the cutting head according to claim 1, Katagiri further teaches wherein: each front surface (6) includes a clearance surface adjacent its associated outer (10) and inner cutting edges (9) (See modified Fig. 3 depicting the clearance surface); in a cross-section taken in a third vertical plane containing the first axis and intersecting the clearance surface. However Katagiri fails to teach the clearance surface has a concave shaped clearance profile.
	Harouche teaches the clearance surface has a concave shaped clearance profile (See paragraph 0006 and Fig. 4 depicting the concave shaped clearance profile). Harouche teaches a concave shaped clearance profile of the clearance surface.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katagiri’s base device of a drilling head to incorporate the known technique of equipping a curve to a clearance surface in drilling heads from Harouche to provide a concave shaped clearance profile on the clearance surface. Doing so would result in the greater dispersal of stress across the curved surface than that of a flat surface. See MPEP§2143 (I) (D). 
	 Regarding claim 14, Katagiri as modified teaches the cutting head according to claim 13, Harouche further teaches (See Fig. 4) wherein: each concave shaped clearance profile is continuously curved and extends step-free to the first axis (See Fig. 4 depicting the clearance profile extend with a continuous and step-free curve to the first axis, the dashed-line). 
Regarding claim 15, Katagiri as modified teaches the cutting head according to claim 13, Katagiri further teaches wherein: the tip portion  includes N chisel edges (5) (See modified Fig. 5, chisel is divided into N=2 two by the first axis), and each chisel edge is formed by two adjacent clearance surfaces and extends radially away from the tip point  to one of the inner cutting edges (9) (See modified Fig. 2 depicting the clearance surfaces defining the chisel 5 and extending radially away from the tip point).


    PNG
    media_image7.png
    711
    694
    media_image7.png
    Greyscale

Modified Fig. 5 of Katagiri (US20190375029)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Katagiri (US20190375029) in view of Ono (JP2016112662) and REF1( DE102017201684) as applied to claim 1 above, and further in view of Murata (WO2016147963).
Regarding claim 16, Katagiri as modified teaches the cutting head according to claim 1, Katagiri further teaches wherein: the plurality of cutting edge transition points define an imaginary first circle having a first diameter (See modified Fig. 2, a first circle with a first diameter can be made Katagiri) However, Katagiri fails to teach the first diameter is greater than thirty percent of the cutting diameter.
Murata teaches the first diameter is greater than thirty percent of the cutting diameter (See Fig. 2, Length B defines the radius of the first circle). Murata teaches that the ratio between the length B and length A is 20%- 50% in order to reduce cutting resistance (page 7, line 273-277 of translation).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. Doing so would reduce the cutting resistance in the workpiece (Page 7, lines 273-277 of translation). See MPEP § 2144.05.I.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Katagiri (US20190375029) in view of Ono (JP2016112662) and REF1( DE102017201684) as applied to claim 1 above).
Regarding claim 17, Katagiri as modified teaches the cutting head according to claim 1, Katagiri further teaches wherein: the cutting head (1) exhibits N-fold rotational symmetry about the first axis (See Fig. 2 and modified Fig. 2 depicting the 2-fold rotational symmetry of the cutting head).
Regarding claim 18, Katagiri as modified teaches the cutting head according to claim 1, REF1 further teaches wherein N=3 (See Fig. 4 depicting N=3 cutting sections).
a rotary cutting tool comprising: the cutting head (1) according to claim 1; and a shank (13) having a longitudinal axis, and N shank flutes circumferentially alternating with N lands (54) (See paragraph 0053 and modified Fig. 5 depicting the shank, flutes, and lands).
Regarding claim 20, Katagiri as modified teaches the rotary cutting tool according to claim 19, wherein: the cutting head (1) has an axially rearward facing bottom surface, the shank (13) has a support surface transverse to the longitudinal axis, and the cutting head (1) is removably mounted to the shank (13) with the bottom surface in contact with the support surface (See modified Fig. 3 and 5 depicting the bottom surface and the support surface in contact with the bottom surface).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SUN CHA whose telephone number is (571)272-6384. The examiner can normally be reached Monday- Friday, 7:30am - 5:00 pm EST, Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BOYER  ASHLEY can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STEPHEN SUN CHA/Examiner, Art Unit 3722                                                                                                                                                                                            /BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722